     B2030Case
          (Form 19-40307
                2030) (12/15) Doc 3                     Filed 02/26/19 Entered 02/26/19 14:06:49                                    Desc Main
                                                           Document    Page 1 of 3

                                      United States Bankruptcy Court
                                                               District of Massachusetts
                                               __________________________________
     In re   Elizabeth Marie Stasiowski

                                                                                                             Case No. _______________

    Debtor                                                                                                            13
                                                                                                              Chapter________________

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

✔   FLAT FEE
                                                                                                                         4,000.00
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                 1,690.00
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                                   2,310.00
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

     RETAINER
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________

          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)

    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;
      Case 19-40307                Doc 3         Filed 02/26/19 Entered 02/26/19 14:06:49                                 Desc Main
 B2030 (Form 2030) (12/15)                          Document    Page 2 of 3
      d. [Other provisions as needed]
a. Analysis of the Debtor's financial situation, and rendering advice to the Debtor in determining whether to file a petition for bankruptcy;
b. Preparation and filing of any petition, schedules, statement of affairs, and plan which may be required;
c. Representation of the debtor at the meeting of creditors and confirmation hearing and any adjourned hearings thereof;
d. Representation of the Debtor in adversary proceedings and other contested bankruptcy matters;
e. The initial fee indicated above is comprised of a $3,500.00 fee for pre-confirmation legal services and a $500.00 fee for post-confirmation legal
services. If the initial fee is not sufficient to compensate the attorney for the legal services rendered in this case, the attorney shall apply to the court
for additional fees as required by Local Rule.




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Case 19-40307      Doc 3     Filed 02/26/19 Entered 02/26/19 14:06:49                Desc Main
                                Document    Page 3 of 3



                                          CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for
         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

     02/26/2019                        /s/ Colin Creager, 697526
   _____________________              _________________________________________
   Date                                     Signature of Attorney
                                       Law Office of Nicholas F. Ortiz, P.C.
                                      _________________________________________
                                           ​Name of law firm
                                       99 High Street, Suite 304
                                       Suite 304
                                       Boston, MA 02110
                                       cdc@mass-legal.com
